Citation Nr: 0526148	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a merged appeal of December 2002 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  

In determining the issues on appeal that are reflected on the 
title page of this decision, the Board notes that the RO 
issued a rating decision in September 2004, denying 
entitlement to TDIU.  In September 2004, the veteran filed a 
notice of disagreement as to the issue.  Accordingly, the RO 
issued a statement of the case on May 25, 2005.  The veteran 
presented testimony at a hearing on appeal before the 
undersigned Veteran's Law Judge (VLJ) on July 13, 2005.  At 
the hearing the veteran testified that his PTSD makes it 
unable for him to maintain gainful employment.  This 
statement indicates the veteran's intention to continue his 
appeal, the Board accepts it as an equivalent to a VA Form 9, 
"Appeal to Board of Veterans' Appeals," and finds that he 
timely perfected his appeal as to the issue of service 
connection for TDIU listed in the May 2005 statement of the 
case.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.




REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board has 
determined that it is unable to fairly decide the veteran's 
appeal of his claims seeking entitlement to TDIU and a 
disability rating in excess of 70 percent for his service-
connected PTSD without a qualified medical opinion evaluating 
all of the medical evidence the veteran has submitted in 
support of his claims.  Specifically, the veteran has not 
recently been examined by the VA in order to assess his 
unemployability and the current severity of his PTSD.  

In this regard, the Board notes that the duty to assist 
includes obtaining VA and non-VA medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Therefore, the Board 
finds that thorough and contemporaneous medical examinations 
that take into account the records of prior medical treatment 
(the complete claims folder) so that the disability 
evaluations will be fully informed ones should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before an appellate decision 
on the merits of his claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his PTSD 
since June 2003, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his PTSD at 
any VA Medical Center (VAMC) since 
September 2004.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2004).  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
identify his level of impairment 
resulting from the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected PTSD.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected PTSD.  The examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability.  In this regard, the examiner 
should further address the extent of any 
social and occupational impairment 
attributable to the PTSD.  The examiner 
should also utilize the diagnostic 
criteria set forth in DSM-IV and assign a 
Global Assessment of Functioning (GAF) 
score consistent with DSM-IV.  An 
explanation of the GAF score assigned, 
and the rationale for all opinions 
expressed by the examiner should be 
clearly explained.

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should render an opinion as to whether 
this disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist(s) must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411).

3.  The RO should also schedule the 
veteran for examinations, by the 
appropriate specialists, to determine the 
nature and extent of the veteran's 
service-connected residuals of a left 
lower leg gunshot wound, scars of the 
right arm and left thigh and the 
residuals of malaria, and whether or not 
the veteran is unemployable and, if 
unemployable, the source of the 
impairment that causes it.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims file must be made available to the 
examiners in conjunction with their 
examinations, to include any and all new 
evidence obtained pursuant to this 
remand. 

4.  The veteran should be given adequate 
notice of the requested examination(s), 
which includes advising him of the 
consequences of his failure to report to 
the examination(s).  If he fails to 
report to the examination(s), this fact 
should be noted in the claims folder and 
a copy of each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims entitlement to TDIU and for an 
increased initial evaluation for PTSD.  
If the decision remains in any way 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


